DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments in view of amendment filed 06 July 2021, with respect to the § 103 rejection(s), have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection necessitated by the amendment is made as indicated below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8, 10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0100070 to KIM et al. (“KIM”) in view of US 2009/0120140 to CHOI et al. (“CHOI”) and JP4851988 (B2) to YOSHINORI et al. (“YOSHINORI”).
Regarding claims 1-8, 10, and 12, KIM (in Figs. 1-2, 13-16, and associated text) discloses a washing machine (100) comprising: 
a main body (100) including a front frame (see front wall at Figs. 1-2); 
a tub (122) provided inside the main body;
a diaphragm (gasket 128) provided between the tub and the front frame; 
a nozzle (300) provided at an inner surface of the diaphragm to spray water toward an inside of the tub (see also ¶ [0190] where the nozzle is exposed to the upper portion of gasket 128 through boss portion 128c on top of the gasket);
a fixing protrusion (boss portion 128c) formed on an outer surface of the diaphragm and including a nozzle hole into which one end of the nozzle is inserted (see ¶ [0190]);
a supply hose (149,137,148) connected to the one end of the nozzle protruding through the through-hole; and
a fixing member (clamp in ¶ [0196]) configured to fix the supply hose to the one end of the nozzle,
wherein the nozzle includes:
a connection portion (301,302,303) inserted into the through-hole of the nozzle guide and connected to the supply hose; and
a spraying portion (309,310) extending from the connection portion at a predetermined angle,
wherein the connection portion includes a first fixing wing (one of protrusions 301b,302b,303b) inserted into a fixing groove in the nozzle guide and a second fixing wing (another of protrusions 301b,302b,303b) inserted into a reference groove in the diaphragm (note the protrusions are configured to fit in fitting holes at plural portions of the gasket/diaphragm including at least one that reads on the nozzle guide at least one that reads on the gasket/diaphragm; see Figs. and ¶ [0193]).
Regarding independent claims 1 and 13, KIM discloses the claimed invention including structure readable on a fixing protrusion formed on an outer surface of the diaphragm and including a nozzle hole.  KIM does not expressly disclose the fixing protrusion and a nozzle guide detachably provided to cover the fixing protrusion, and including a through-hole into which one end of the nozzle is inserted, wherein the nozzle guide is formed separately from the diaphragm (see ¶ [0190]).  CHOI teaches that it is known to provide a detachable structure (2400, readable on a nozzle guide as claimed) which outside of a diaphragm/gasket nozzle that covers the external connection of the nozzle and gasket (see Fig. 10 and associated text).
The position is taken that it would have been obvious to one having ordinary skill in the art at the time of effective filing to provide the nozzle guide structure of CHOI onto the fixing protrusion taught by KIM in order to detachably cover and secure a nozzle to a washing machine diaphragm/gasket.
Further regarding claims 1 and 13, KIM and CHOI, supra, disclose the claimed invention including a nozzle extending through a diaphragm/gasket and nozzle guide covering a fixing protrusion, fixing a hose to the nozzle with a fixing member such as a clamp, and incorporated rib structure (301b,302b,303b) for preventing the nozzle and nozzle guide from relative movement.  KIM does not expressly disclose wherein the nozzle guide includes a rib configured to prevent a portion of the fixing member from being in contact with the front frame of the main body.  However, it is old and known to provide a hose fitting with such configuration.  For instance, YOSHINORI teaches that it is known to provide a hose/pipe connection with a guide part (14) having structure readable on the broad recitation of a “rib” (see restraining part 28 and claw 30 readable 
Therefore, the position is taken that it would have been obvious to one having ordinary skill in the art at the time of effective filing to provide the nozzle guide of KIM with a rib structure such as that disclosed in YOSHINORI to yield the same and predictable results of preventing movement of a hose clamp.
Regarding claim 2, YOSHINORI further discloses wherein the rib is formed on an upper surface of the nozzle guide upwardly at a height to interfere with a protrusion of the fixing member (note protrusion 28/30 extending to interfere with protrusion 22 in Figs. 1-2).
Regarding claim 3, YOSHINORI further discloses wherein the rib is formed in a bar shape on the nozzle guide next to one side of the supply hose to face the front frame of the main body together with the supply hose (note Figs. 1-3 wherein rib 28/30 is bar-shaped and is provided next to one side of the supply hose, and the combination with KIM would result in the relative front frame and main body proximity as claimed).  Even if assuming arguendo that the combination did not result in the same arrangement claimed, the position is taken that it would have been prima facie 
Regarding claim 4, YOSHINORI discloses use of at least two ribs, but does not expressly disclose wherein the rib includes two ribs which are linearly symmetrical with respect to a straight line passing through the center of the through-hole in a longitudinal direction of the nozzle guide.  However, the position is taken that it would have been obvious at the time of effective filing to duplicate the rib of YOSHINORI to result in the claimed configuration to yield the same and predictable result of better restricting movement of the fixing member.  It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  See MPEP § 2144.04 regarding Obviousness and Duplication of Parts.
Regarding claim 5, the combination of KIM, CHOI, and YOSHINORI above would result in a rib positioned between the supply hose and front frame.  While the combination does not expressly disclose the rib protruding upwardly from the upper surface of the nozzle guide at a front side thereof adjacent to the front frame of the main body, the position is taken that it would have been prima facie obvious to one having ordinary skill in the art at the time of effective filing to rearrange the location of the rib in the manner claimed to yield the same and predictable results, since it has been held that rearranging parts of an invention involves only routine skill in the art.  See MPEP § 2144.04 regarding Obviousness and Rearrangement of Parts.
Regarding claims 6-7, YOSHINORI (see e.g. Fig. 1) discloses a rib in a configuration readable on one barrier wall arranged along a curved line having an identical or similar curvature to the supply hose as in claim 7, but YOSHINORI does not expressly disclose wherein the rib is formed of a plurality of barrier walls arranged at a predetermined interval along a curved line having an identical or similar curvature to the supply hose as in claim 6.  However, the position is taken that it would have been obvious at the time of effective filing to duplicate the rib of YOSHINORI to result in the claimed configuration to yield the same and predictable result of better restricting movement of the fixing member.  It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  See MPEP § 2144.04 regarding Obviousness and Duplication of Parts.
Regarding claim 8, KIM in view of CHOI and YOSHINORI supra is considered obvious over the configuration wherein the rib has an inner surface facing the supply hose and an outer surface facing the front frame of the main body, the inner surface being perpendicular to a lower surface of the nozzle guide but YOSHINORI does not appear to disclose the outer surface being formed as an inclined surface which is inclined downwardly toward the lower surface of the nozzle guide.  However, forming extended rib structures commonly include a wider base and narrower top for mechanical strength purposes, such being well within the general knowledge and skill of one having ordinary skill in the art, and the position is taken that such modification would be prima facie obvious since it merely requires a change in shape of the nozzle guide to form the outer surface in such manner (even a slight widening of the nozzle gap base would result in an inclined outer surface).  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  See MPEP § 2144.04 regarding Obviousness and Changes in Shape.
Regarding claim 10, see the combination of KIM, CHOI, and YOSHINORI above regarding duplication of parts (i.e. two ribs) and rearrangement of parts (i.e. relative arrangement of the bar shaped ribs with the fixing member and front frame.

Claims 9, 11 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM in view of CHOI and YOSHINORI, as applied to claims 1-2 above, and further in view of  Applicant’s admitted prior art (“AAPA”).
Regarding claims 11 and 13, KIM, CHOI, and YOSHINORI, supra, disclose the claimed invention including use of a hose clamp.  Neither reference discloses the hose clamp details such as one-touch hose clamp.  However, AAPA teaches that it is known in the art to provide a washing machine hose with a one-touch hose clamp (170; see Figs. 1-2 and associated text).
Because both the combination of KIM, CHOI, and YOSHINORI, as well as AAPA teach use of a hose clamp in a washing machine water supply, it would have been obvious to one skilled in the art to substitute one known hose clamp for the other to achieve the predictable result of fixing a water supply hose to a spray nozzle assembly.
Regarding claim 9, the substitution of the hose claim of AAPA with that of the combination of KIM, CHOI, and YOSHINORI would result in a hose clamp fully capable of being configured in the manner claimed by simply rearranging the location of the hose claim.  Therefore, the position is taken that it would have been prima facie obvious to one having ordinary skill in the art at the time of effective filing to rearrange the location of the one-touch hose clamp of AAPA in the combination above in the manner claimed to yield the same and predictable results, since it has been held that rearranging parts of an invention involves only routine skill in the art.  See MPEP § 2144.04 regarding Obviousness and Rearrangement of Parts.
Regarding claims 14-15, see claim 3 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L PERRIN whose telephone number is (571)272-1305.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael E. Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Joseph L. Perrin, Ph.D.
Primary Examiner
Art Unit 1711



/Joseph L. Perrin/Primary Examiner, Art Unit 1711